Citation Nr: 1545617	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for vision loss to include as secondary to diabetes mellitus.

4.  Entitlementto service connection for neuropathy to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for mood disorder to include as secondary to diabetes.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The appellant served on a period of active duty for training from January 1980 to April 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2011 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1. Diabetes mellitus did not have its onset in service and is not the result of disease or injury incurred during the appellant's military service.
 
2. Hypertension is not the result of service-connected disability.

3. The competent evidence does not establish a current disability of vision loss. 

4. The competent evidence does not establish a current disability of neuropathy.

5. The competent evidence does not establish a current disability of a mood disorder.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 101(24), 1131, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.6, 3.303 (2015).

2. The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C.A. §§ 101(24), 1131, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.6, 3.310 (2015).
3. The criteria for entitlement to service connection for vision loss have not been met. 38 U.S.C.A. §§ 101(24), 1131, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.6, 3.310 (2015).

4. The criteria for entitlement to service connection for neuropathy have not been met. 38 U.S.C.A. §§ 101(24), 1131, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.6, 3.310 (2015).

5. The criteria for entitlement to service connection for a mood disorder have not been met. 38 U.S.C.A. §§ 101(24), 1131, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.6, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2010 satisfied the duty to notify provisions with respect to service connection and notified the appellant of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claims and providing him with a VA examination.  The appellant's service treatment records and private medical records were reviewed by both the AOJ and the Board in connection with adjudication of her claims.  The appellant has not identified any additional, relevant records the Board needs to obtain for an equitable adjudication of the claims. 

The appellant has not been afforded a VA examination with regard to any of her claims.  VA must provide the appellant with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The first prong of the McLendon test (current disability) requires competent evidence; the third prong of the test only requires evidence that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition or that the appellant has the claimed disability is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010). In this case, the appellant asserts that she has diabetes mellitus as a result of weight gain she experienced in military service, and she has provided a private medical opinion in support of those contentions.  However, as discussed below, the service treatment records do not reflect the presence of either diabetes mellitus or weight gain.  Thus, the evidence is insufficient to require an examination and obtain an opinion regarding the diabetes mellitus.

As there is no basis for service connection for diabetes mellitus, an examination to determine a relationship between the hypertension and diabetes mellitus is not necessary.  Moreover, as there is no current disability of vision loss, neuropathy, or mood disorder, an examination regarding those claims is also not required.  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the appellant's claims without further development and additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant). Therefore, the Board determines that the appellant will not be prejudiced by the Board proceeding to the merits of the claims.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 
§ 3.303(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For VA compensation purposes, service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); § 38 C.F.R. § 3.6.  Active duty is full time duty in the Armed Forces other than ACDUTRA. Id.  With regard to National Guard and Reserve service, ACDUTRA is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law. Id.  INACDUTRA is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of inactive duty training.  38 U.S.C.A. § 101(24) ; § 38 C.F.R. § 3.6.

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).
The appellant contends that her diabetes mellitus is a result of weight gain she experienced during military service.  Therefore, she argues that service connection is warranted for diabetes mellitus, as well as hypertension, vision loss, neuropathy, and a mood disorder associated with the diabetes mellitus.  The appellant does not contend, nor does the evidence reflect, that she has hypertension, vision loss, neuropathy, or a mood disorder that is directly a result of her military service; therefore, the Board will not further address such a theory of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).

Current medical evidence reflects that the appellant has diagnoses of diabetes mellitus and hypertension.  Therefore, the appellant has current disabilities with regard to those claims.

However, the record does not establish that the appellant's diabetes mellitus that is a result of the appellant's military service.  The appellant did not serve on active duty.  Her ACDUTRA entrance examination in November 1979 reveals that her weight was 136 pounds, and her ACDUTRA separation examination in January 1980 also shows a weight of 136 pounds.  A periodic examination in September 1983 reveals a weight of 149 pounds, but there is no indication that the weight gain is reflective of a disease incurred during a period of ACDUTRA or injury during ACDUTRA or INACDUTRA. 

In November 2011, the appellant's physician, Dr. GMH, stated that the appellant was genetically predisposed to developing diabetes mellitus type II, and that excessive weight gain caused her to develop overt diabetes.  Dr. GMH opined that the appellant's diabetes mellitus was incurred or aggravated in military service on the basis of the appellant's assertions that her weight became a problem in the military and that the appellant attributed the weight gain to the "military diet" and stress during service.  There is no indication that Dr. GMH reviewed the appellant's claims file.  The lack of claims file review alone does not render an examination or opinion inadequate if the history documented by the examiner is consistent with the information contained in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  However, as reflected by the above discussion, the appellant's assertions regarding weight gain in service are not an accurate representation of her medical history.   Therefore, the Board finds the opinion of Dr. GMH to lack probative value. 

With regard to the remaining claims, the medical evidence of record, which consists only of private treatment records from Dr. GMH, are negative for complaint, treatment, or diagnosis related to vision loss, neuropathy, and a mood disorder.  The only evidence demonstrating the existence of these disabilities is the appellant's assertions.  

The appellant is competent to describe observable manifestations of a disability, such as perceived lack of visual acuity, pain, and emotional disturbance.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, she is not competent to diagnose a disability in relation to those observations, as such a determination requires specialized testing and knowledge.  Therefore, the Board concludes that the appellant does not have current disabilities with regard to the vision loss, neuropathy, and mood disorder claims.  Without a current disability, there can be no entitlement to compensation. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also insufficient evidence of a diagnosis of vision loss, neuropathy, or a mood disorder at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In light of the above analysis, service connection for, vision loss, neuropathy, and a mood disorder is denied.  

With respect to hypertension, the Veteran has been diagnosed with hypertension, but there is no competent evidence linking it to service.  She was not diagnosed or treated for hypertension in service or within a year of service.  She has asserted that her hypertension is secondary to diabetes, but since entitlement o service connection for diabetes has not been established, there can be no basis for secondary service connection for hypertension.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as indicated by the above discussion, the preponderance of the evidence is against the appellant's claims.  Therefore, the claims must be denied.


ORDER

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus is denied.

Entitlement to service connection for  vision loss to include as secondary to diabetes mellitus is denied.

Entitlementto service connection for neuropathy to include as secondary to diabetes mellitus is denied.

Entitlement to service connection for mood disorder to include as secondary to diabetes is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


